Citation Nr: 0017151	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether the veteran's net worth is a bar to payment of VA 
improved disability pension benefits.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945.

This appeal stems from a September 1998 decision of the RO 
that denied entitlement to VA improved disability pension 
benefits on the basis that the veteran's net worth was too 
great.

The veteran submitted additional evidence, including 
bank/securities statements and a physician's list of 
prescriptions, directly to the Board of Veterans' Appeals 
(Board) in November 1999.  Since he also submitted a waiver 
of RO consideration of that evidence, a remand is 
unnecessary.  38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has reported a stock portfolio and cash 
assets somewhere between $60,000 and $93,000; monthly 
expenses have been approximately $1027 to $1150; unreimbursed 
medical expenses have reportedly been about $500 to $600 
annually.

3.  In 1998, the veteran's life expectancy was estimated to 
be 10.4 years.

4.  It is reasonable that some portion of the veteran's 
assets be consumed to pay for her maintenance.


CONCLUSION OF LAW

The corpus of the veteran's estate precludes the payment of 
improved disability pension benefits.  38 U.S.C.A. §§ 1521, 
1522, 5107 (West 1991); 38 C.F.R. §§ 3.271, 3.272, 3.274, 
3.275 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A February 1977 private physician's note indicates that the 
veteran had had "quite severe" asthma and would be carrying 
a hypodermic needle and syringe.

A December 1987 statement from a private physician, Paul S., 
M.D., indicates that veteran had had an attack of paroxysmal 
atrial fibrillation.  The physician reported that the veteran 
alleged having extreme sensitivity to pollens and other air 
pollutants.  The physician suggested a Millipore mask, which 
veteran had made for himself.  This reported afforded the 
veteran some relief.  The veteran also reported recurring 
episodes of various psycho-physiologic symptoms which 
"appeared to represent excessive cerebral autonomic 
overflow."

In his original November 1997 pension claim, the veteran 
alleged that he had $90,000 in stocks, and $3,000 in bank 
deposits; i.e. a total net worth of $93,000, with no spouse 
or dependents.  He indicated that he received $500 from 
October 1996 to November 1997, and expected to receive as 
much from December 1997 to November 1998.  He indicated that 
he had no unreimbursed medical expenses.

In an August 1998 VA Form 21-8049, a Request for Details of 
Expenses, the veteran approximated his monthly housing cost 
to be $550.  His monthly expenses were reported as follows: 
food $200, utilities $50, health insurance $70, car insurance 
$75, gas and transportation $75.  He indicated that he had 
large or unusual hospital or medical expenses of $500 
annually.  When explaining this, however, he indicated that 
he had medication for allergies, a yearly physical 
examination, "possible" laser surgery for his left eye, and 
trouble with food allergies.  Thus, expenses totaled 
approximately $1147 per month.

The veteran asserted in an August 1998 statement that he 
moves about four times per year, remaining in a given country 
less than six months, and does not return to a country [where 
he previously had been] for two years.  He indicated that 
this had been working well for him, as he had no new 
allergies.  Because of this lifestyle, he indicated, he did 
not own a residence or furniture.

The claims file contains an August/September 1998 Corpus of 
Estate Determination.  It was noted that the veteran was 75 
years old, and determined that he had a life expectancy of 
10.4 years.  It was indicated that the veteran had not 
reported income from the $90,000 in stocks he owned.  He was 
said to have $41.60 in interest per month.  His expenses were 
restated, with some additional ones and some increases to the 
previously estimated amounts.  His total monthly expenses 
were calculated to be $1,026.60.  Even discounting such 
income, however, his net worth could support him 7.8 years, 
it was found.

Along with his aforementioned waiver, in November 1999, the 
veteran submitted several documents, including copies of 
stock/bank statements showing a total account equity 
increasing from over $52,000 to over $53,000, from August to 
September 1999.  Taxable dividends for the year-to-date were 
reported at about $1,573.  Additional statements show 1999 
account balances of approximately $3,100; $10,652; $8,195; 
and $117.

The veteran also submitted, at that time, a new VA Form 21-
8049, Request for Details of Expenses.  Therein he 
approximated his total monthly expenses to be $1070, plus a 
$500 annual estimate of large, unreimbursed medical expenses.  
The veteran submitted a private physician's list of several 
prescriptions.

At a June 2000 videoconference hearing the veteran testified 
that his stocks were worth about $60,000.  He indicated that 
his medical expenses would be about $600 for this year, but 
perhaps more.  He made various statements about the nature of 
his health and allergies.  He argued that if one sold a home, 
for example, for $60,000, and received installments of $6,000 
per year for ten years as payment, that such amounts would 
not be counted as income.



II.  Law and analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

Under the law, a pension payable to a veteran shall be denied 
or discontinued when the corpus of the estate is such that 
under all the circumstances, including consideration of the 
annual income of the veteran, it is reasonable that some part 
of the corpus of such estate be consumed for his maintenance.  
38 U.S.C.A. § 1522; 38 C.F.R. § 3.274.  "Corpus of estate" 
and "net worth" mean the market value, less encumbrances, 
of all real and personal property owned by the veteran, 
except the veteran's dwelling and personal effects suitable 
to a reasonable mode of life.  38 C.F.R. § 3.275(b).  In 
determining whether some part of a veteran's estate should be 
consumed for his or her maintenance, consideration will be 
given to the amount of the veteran's income, whether the 
veteran's property can be readily converted to cash, the 
ability of the veteran to dispose of the property, the 
veteran's life expectancy, the veteran's number of 
dependents, and the potential rate of depletion of the corpus 
of the veteran's estate, including unusual medical expenses 
of the veteran and his dependents.  38 C.F.R. § 3.275(d).

The Board notes that the veteran has not contested the 
findings regarding his life expectancy or regarding the size 
of his estate.

The veteran essentially contends that because of his 
disabilities, he must travel throughout Europe, and has 
reportedly done so since 1981.  If he did not have allergies, 
he argues, he might be able to buy a permanent residence and 
thus reduce the size of his assets that would be easily 
converted into cash.  In support of his contentions, however, 
the veteran has submitted little more than his own lay 
assertions.  While he may have allergies, he has presented no 
credible medical evidence, i.e. from a medical expert, that 
would actually justify his supposed medical need for frequent 
European travel. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran, for example, does not explain why his disability 
allegedly necessitates that he must travel from country to 
country, rather than between climates/areas within the same 
country. At the videoconference hearing held in May 2000, the 
veteran specifically denied that a physician had advised him 
to travel because of his medical problems.

Even if his allergies have dissuaded him from buying a home, 
the veteran has substantial financial assets--regardless of 
the reason why.  The law looks in part to the size of his 
estate that is, in fact, easily converted to cash--i.e. his 
substantial stock portfolio.  Since these are merely 
investments, it would not be expected that the veteran would 
incur substantial sacrifice to convert them to actual cash.  
His assets are anticipated to cover his expenses completely 
for most of the remainder of his life without a high rate of 
depletion, and he has no dependents.  Since his estate is 
clearly large enough for it to be reasonable that some part 
of the corpus thereof be consumed for his maintenance, his 
health--given the relatively small expenses shown compared to 
the size of his holdings--is not a factor that can entitle 
him to prevail.  He has shown, in fact, relatively low 
recurring medical expenses: perhaps $500 to $600 per year.

The veteran argues that 38 C.F.R. § 3.272(e) excludes from 
countable income (for the purpose of calculating entitlement 
to VA pension) the profit realized from the disposition of 
real or personal property other than in the course of 
business, except amounts received in excess of the sales 
price.  The veteran's argument is that the corpus of his 
estate was created, in fact, from the sale of his primary 
residence, apparently some years earlier.

With respect to this argument, the Board notes that the 
veteran's claim has been denied not merely because of income 
but because of the actual size of his estate, under 
38 U.S.C.A. § 1522 and 38 C.F.R. § 3.274.  Although income 
and expenses are considered in such a determination, with 
such a large estate compared to his expenses, it is still not 
unreasonable on the facts in this case for him to be expected 
to consume some part of the corpus of such estate for his 
maintenance.  He could survive many years at his current 
level with his own resources.

Put differently, the provisions relating to the size of his 
estate are an independent reason to deny his claim, aside 
from his countable income.  The veteran's argument confuses 
current income--i.e. during a 12-month annualization period 
pursuant to 38 C.F.R. § 3.271, and the exclusions therefrom, 
under 38 C.F.R. § 3.272, with the separate provisions of 
38 C.F.R. § 3.274.  If he sold his home during an 
annualization period for which he were being considered for 
pension, he might be able to exclude such income from being 
counted, and might be able to exclude installments (prior to 
a profit realization) made years following such a sale.  
38 C.F.R. § 3.272(e).  This, however, does not prevent the 
operation of 38 C.F.R. § 3.274 to look at the overall size of 
his estate--years later and regardless of the source of any 
income--when determining whether he is entitled to pension 
benefits.  Under the veteran's theory, there would be no 
limit to the size of an estate in precluding pension benefits 
as long as it were converted to cash through the sale of a 
primary residence.  The law simply does not permit this.  38 
U.S.C.A. §§ 1521, 1522, 5107; 38 C.F.R. §§ 3.271, 3.272, 
3.274, 3.275.


ORDER

Entitlement to VA improved disability pension benefits is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

